SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement: 29 June 2016 BT Group plc (Translation of registrant's name into English)  BT Group plc  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- 29 June 2016 BT PROVIDES REVISED FINANCIAL INFORMATION REFLECTING ORGANISATIONAL CHANGES BT Group has today published revised financial information to reflect organisational changes that came into effect on 1 April 2016. Previously, our six customer-facing lines of business were BT Global Services, BT Business, BT Consumer, EE, BT Wholesale and Openreach (EE Limited1 having been acquired by the group on 29 January 2016). As announced on 1 February 2016, with effect from 1 April 2016, we've reorganised the group and our customer-facing lines of business are now: Global Services, Business and Public Sector, Consumer, EE, Wholesale and Ventures, and Openreach. We've brought together EE's business division and parts of BT Global Services' UK corporate and public sector operations with BT Business, to form Business and Public Sector. This move allows Global Services to sharpen its focus on serving multinational companies and major customers outside the UK. And Business and Public Sector is better able to align its resources to improve customer service and delivery, adopting a more regional and forensic approach to serving the UK public sector. Alongside these changes, EE's MVNO operations and a number of specialist ventures within the group (including Fleet, Redcare, Directories, Payphones, Tikit and Cables) have moved into Wholesale and Ventures. This gives more visibility to the smaller but important enterprises while bringing together the group's wholesale businesses. In addition, EE's technology team is now the mobile technology unit of our internal service unit, Technology, Service and Operations. At the same time, we've taken steps to simplify our internal trading model, including moving to a cost-recovery model for certain intra-group revenues. Neither the organisational or internal trading changes have any impact on the total group results. We show the financial impact and restated financial information, prepared on a consistent basis, for the years ended 31 March 2016 and 31 March 2015 in Appendix 1. We'll present our financial results and updated KPI document for the first quarter to 30 June 2016 (which we expect to announce on Thursday 28 July 2016) on this revised basis. On our website (www.btplc.com) we'll also provide pro forma historical financial information by line of business under the new organisational structure, prepared as though EE had been part of the group from 1 April 2014. The pro forma historical financial information shows EE's historical results adjusted to reflect BT's accounting policies. In the consolidated group total, we've eliminated historical transactions between BT and EE as though they had been intercompany transactions. We have not made any adjustments to reflect the allocation of the purchase price for EE. All deal and acquisition-related costs have been treated as specific items and therefore don't impact the pro forma. 1 EE Limited is a wholly-owned subsidiary of BT plc Enquiries Press office: Ross Cook Tel: Investor relations: Carl Murdock-Smith Tel: About BT BT's purpose is to use the power of communications to make a better world. It is one of the world's leading providers of communications services and solutions, serving customers in 180 countries. Its principal activities include the provision of networked IT services globally; local, national and international telecommunications services to its customers for use at home, at work and on the move; broadband, TV and internet products and services; and converged fixed-mobile products and services. BT consists of six customer-facing lines of business: Global Services, Business and Public Sector, Consumer, EE, Wholesale and Ventures, and Openreach. For the year ended 31 March 2016, BT Group's reported revenue was £19,042m with reported profit before taxation of £3,029m. British Telecommunications plc (BT) is a wholly-owned subsidiary of BT Group plc and encompasses virtually all businesses and assets of the BT Group. BT Group plc is listed on stock exchanges in London and New York. Appendix 1 - impact of restatements for the year ended 31 March 20161,2 £m As previously reported - 2015/16 Adjustments Restated - 2015/16 Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Global Services Revenue EBITDA 93 Capital expenditure3 86 81 97 96 Business and Public Sector Revenue EBITDA 57 60 73 Capital expenditure3 35 37 35 31 1 3 16 15 30 38 38 47 Consumer Revenue 2 2 3 3 10 EBITDA 4 3 4 7 18 Capital expenditure3 52 56 46 52 - - - 1 1 52 56 46 53 EE Revenue - EBITDA - Capital expenditure3 - 96 96 Wholesale and Ventures Revenue 48 55 51 34 EBITDA 45 48 47 73 Capital expenditure3 44 46 41 46 12 7 4 9 32 56 53 45 55 Openreach Revenue - EBITDA - Capital expenditure3 - Other Revenue 16 19 21 17 73 3 - 4 4 11 EBITDA Capital expenditure3 39 35 41 41 2 - 37 37 41 40 Intra-group items Revenue 69 64 75 TOTAL Revenue - EBITDA - Capital expenditure3 - 1Before specific items 2EE reflects results for the period from acquisition on 29 January to 31 March 2016 3Before purchases of telecommunications licences Appendix 1 - impact of restatements for the year ended 31 March 20151,2 £m As previously reported - 2014/15 Adjustments Restated - 2014/15 Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Global Services Revenue EBITDA 78 Capital expenditure3 97 98 Business and Public Sector Revenue EBITDA 73 76 87 Capital expenditure3 24 32 42 89 6 13 30 45 41 44 Consumer Revenue 2 1 3 2 8 EBITDA 3 3 4 3 13 Capital expenditure3 39 52 47 69 - 39 52 47 69 EE Revenue - EBITDA - Capital expenditure3 - Wholesale and Ventures Revenue 48 50 50 56 EBITDA 35 47 50 53 Capital expenditure3 53 53 49 55 3 5 18 58 84 56 58 67 Openreach Revenue - EBITDA - - Capital expenditure3 - Other Revenue 19 16 20 18 73 5 3 5 2 15 EBITDA 2 6 Capital expenditure3 36 34 40 62 - - 36 34 38 61 Intra-group items Revenue 67 78 73 76 TOTAL - Revenue - EBITDA - Capital expenditure3 - 1Before specific items 2EE reflects results for the period from acquisition on 29 January to 31 March 2016 3Before purchases of telecommunications licences Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group plc (Registrant)  By: /s/ Dan Fitz, Company Secretary Dan Fitz, Company Secretary.  Date 29 June 2016
